Citation Nr: 0927974	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1961 to April 1965.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  In April 2008, the case was remanded for 
additional development.  


FINDING OF FACT

The Veteran's tinnitus is shown to be related to his noise 
exposure in service and to the tinnitus noted therein.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The Veteran's DD 214 documents that he served in the United 
States Air Force as an instrument repairman.  His service 
treatment records (STRs) show that he was routinely exposed 
to noise in service and participated in a hearing 
conservation program wherein he underwent three hearing 
conservation examinations in May 1961, January 1964, and 
October 1964.  The May 1961 examination is silent for 
complaints of tinnitus.  In January 1964, he complained of 
tinnitus in both ears.  In October 1964, he denied tinnitus.  
The Veteran's April 1965 service separation examination 
report is silent for complaints, findings, treatment or 
diagnoses of hearing loss or tinnitus; on clinical 
evaluation, his ears were normal.

Postservice private treatment records include multiple 
audiometric evaluations performed as part of his employment 
physical examinations at the PPG Plant from September 1979 to 
December 1991; they are silent for any complaints, findings, 
treatment, or diagnosis of tinnitus.  They also include 
hearing evaluations conducted at Circleville Hearing Center 
in August 2006 and January 2008, which are silent for any 
complaints, findings, treatment, or diagnosis of tinnitus.

On April 2007 VA audiological evaluation, the Veteran 
complained of tinnitus and reported that it began in 1965.  
The examiner reviewed the claims file and noted, "No record 
of complaint of tinnitus was recorded in [STRs]."  
Therefore, she opined that based upon the evidence of record, 
which included normal hearing acuity in both ears at the time 
of the Veteran's separation from service and his reported 
history of postservice occupational noise exposure, his 
tinnitus was not caused by, or the result of military noise 
exposure.

As the April 2007 VA examiner's opinion was premised, in 
part, on inaccurate information (significantly, the Veteran's 
STRs show that he complained of bilateral tinnitus in January 
1964), the Board remanded this matter for another VA 
examination.  

On November 2008 VA audiological evaluation, the Veteran 
reported that tinnitus in his left ear began in service, and 
that he attempted to seek treatment but was told there was 
nothing that could be done; his complaint was not documented.  
He complained now of bilateral tinnitus, and described it as 
being louder and more bothersome in his left ear.  In a 
December 2008 opinion statement, the VA examiner noted that, 
"Hearing conservation audiograms from January and October 
1964 were both normal and did not note any hearing 
complaints," and that there was no documentation of tinnitus 
in the Veteran's medical records, including his April 1965 
service separation examination.  He explained, "Tinnitus 
most commonly represents an otologic symptom related to 
underlying hearing loss but can be seen with normal hearing, 
possibly representing subthreshold damage, hearing loss at 
frequencies typically not tested, or tinnitus from other non-
otologic etiologies."  After noting that hearing loss was 
not documented until 19 years after the Veteran's separation 
from service, he opined, "While it is conceivable that the 
veteran experienced tinnitus in service there is no 
documentation and no way to prove this.  In light of a normal 
separation audiogram and normal audiograms for the next 18 
years it is my opinion that the veteran's tinnitus is less 
likely as not caused by or the result of military service."

Both the April 2007 VA examiner and the December 2008 VA 
examiner opined that the Veteran's tinnitus was not related 
to his service, and based their opinions, in part, on the 
lack of documented evidence showing that he had tinnitus in 
service.  The inference from these opinions is that if there 
was documentation showing that the Veteran complained of 
tinnitus in service, then his current disability would likely 
be related to his service.  As noted above, the Veteran's 
STRs document that he complained of tinnitus in each ear 
during his January 1964 hearing conservation examination.  
While the negative opinions regarding the etiology of the 
Veteran's tinnitus lack probative value because they fail to 
acknowledge factual evidence that supports the Veteran's 
claim, the Board finds no reason to reject the rationale 
provided (to the extent that it supports that if tinnitus 
were noted in service if would be related to a current 
diagnosis of such disability).  That rationale, when applied 
to the correct facts in this case (i.e., that in January 1964 
the Veteran was seen for complaints of tinnitus in both ears 
following jet engine noise exposure, and that he had bee in 
his current job, working with jet engines, for 2 years and 
one month) supports the Veteran's claim.  Furthermore, the 
Veteran has consistently asserted that he has had tinnitus 
continuously since service; he is competent to testify as to 
the symptoms he experiences, including the presence of 
ringing of the ears.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Savage, supra.  Resolving any remaining 
reasonable doubt in the Veteran's favor, the Board concludes 
that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


